                                 Case 2:19-cv-00984-APG-VCF Document 26 Filed 05/27/20 Page 1 of 3



                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                          9 Attorneys for GEICO GENERAL INSURANCE
                            COMPANY
                         10

                         11                                 UNITED STATES DISTRICT COURT

                         12                                        DISTRICT OF NEVADA

                         13 MARIA JIMENEZ,                                        Case No. 2:19-cv-00984-APG-VCF

                         14                  Plaintiff,                           STIPULATION AND ORDER TO
                                                                                  EXTEND THE PRE-TRIAL ORDER
                         15            v.                                         DEADLINE (FIRST REQUEST)
                         16 GEICO GENERAL INSURANCE
                            COMPANY, an entity licensed to do business
                         17 in the State of Nevada; DOES I through V;
                            and BUSINESS ENTITIES VI through X,
                         18 inclusive,

                         19                  Defendants.

                         20

                         21            Defendant GEICO General Insurance Company (“GEICO”), by and through its attorneys of
                         22 record of the law firm McCormick, Barstow, Sheppard, Wayte, & Carruth LLP, and Plaintiff Maria

                         23 Jimenez (“Plaintiff”), by and through her attorneys of record of the law firm Greenman Goldberg

                         24 Raby & Martinez, hereby file this Stipulation and Order to Extend the Pre-Trial Order Deadline (First

                         25 Request), specifically seeking to extend the deadline by 90 days.

                         26            IT IS HEREBY STIPULATED AND AGREED between the parties to extend the joint pre-
                         27 trial order deadline of June 11, 2020. In accordance with Local Rule 26-4, the parties state as follows:

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                    2:19-cv-00984-APG-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113               STIPULATION AND ORDER TO EXTEND THE PRE-TRIAL ORDER DEADLINE (FIRST REQUEST)
                                  Case 2:19-cv-00984-APG-VCF Document 26 Filed 05/27/20 Page 2 of 3



                              1 I.       DISCOVERY COMPLETED BY THE PARTIES:
                              2          The parties have served their initial disclosures. Both parties have propounded and answered

                              3 written discovery. Plaintiff’s deposition testimony was provided on February 6, 2020.

                              4 II.      DISCOVERY WHICH REMAINS TO BE COMPLETED:
                              5          For all intents and purposes, discovery has concluded and the parties merely seek to extend the

                              6 deadline to submit the joint pre-trial order.

                              7 III.     REASON WHY DISCOVERY WAS NOT SATISFIED OR COMPLETED WITHIN
                                         THE TIME LIMIT SET BY THE DISCOVERY PLAN:
                              8

                              9          As noted above, the parties have been working diligently throughout the discovery process and

                         10 discovery has effectively concluded but for the joint pre-trial order. The parties now seek to submit

                         11 this matter to private mediation in an effort to reach a settlement. However, in light of the recent

                         12 COVID-19 pandemic, scheduling has become more tenuous. The parties seek to have the pre-trial

                         13 order deadline stayed until such time as a mediation is able to proceed.

                         14 IV.          GOOD CAUSE EXISTS TO GRANT THE REQUESTED EXTENSION
                         15              The instant stipulation is submitted within the timeframe outlined by LR II 26-4. As stated
                         16 above, there have been certain unforeseeable and unavoidable obstacles with calendaring presented by

                         17 the onset of the COVID-19 pandemic and both the federal and state governments declaring a state of

                         18 emergency. However, the parties are of the position that a 90 day extension of the joint pre-trial order

                         19 deadline is a reasonable amount of time to permit a mediation to go forward.

                         20 V.           THE CURRENT SCHEDULE FOR COMPLETION OF ALL REMAINING
                                         DISCOVERY:
                         21

                         22              The parties request that the pertinent discovery deadlines set forth in the Court’s Scheduling

                         23 Order be continued ninety (90) days, as follows:

                         24 / / /

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                              2                       2:19-cv-00984-APG-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                 STIPULATION AND ORDER TO EXTEND THE PRE-TRIAL ORDER DEADLINE (FIRST REQUEST)
                                  Case 2:19-cv-00984-APG-VCF Document 26 Filed 05/27/20 Page 3 of 3



                              1               A.    PRETRIAL ORDER: Unless otherwise stated herein, and the Court so orders, the

                              2 joint pretrial order shall be filed ninety (90) days from its current deadline of June 11, 2020, but not

                              3 later than September 9, 2020.

                              4               DATED this 22nd day of May, 2020

                              5                                             GREENMAN GOLDBERG RABY & MARTINEZ
                              6                                             By            /s/ Breen Arntz
                              7                                                   Gabriel A Martinez, Nevada Bar No. 326
                                                                                  Dillon G. Coil, Nevada Bar No. 11541
                              8                                                   Breen Arntz, Nevada Bar No. 13853
                                                                                  2770 South Maryland Parkway, Suite 100
                              9                                                   Las Vegas, NV 89109
                                                                                  Tel. (702) 384-1616
                         10

                         11                                                       Attorneys for Maria Jimenez

                         12
                                              DATED this 22nd day of May, 2020
                         13
                                                                            McCORMICK, BARSTOW, SHEPPARD,
                         14                                                 WAYTE & CARRUTH LLP
                         15                                                 By            /s/ Jonathan W. Carlson
                         16                                                       Wade M. Hansard, Nevada Bar No. 8104
                                                                                  Jonathan W. Carlson, Nevada Bar No. 10536
                         17                                                       Renee M. Maxfield, Nevada Bar No. 12814
                                                                                  8337 West Sunset Road, Suite 350
                         18                                                       Las Vegas, Nevada 89113
                                                                                  Tel. (702) 949-1100
                         19

                         20                                                       Attorneys for Geico General Insurance Company

                         21                                                      ORDER

                         22                   IT IS SO ORDERED.

                         23                   DATED this 27th day of May, 2020

                         24                                                 By
                                                                                  UNITED STATES MAGISTRATE JUDGE
                         25

                         26       6851230.1


                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                               3                       2:19-cv-00984-APG-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                  STIPULATION AND ORDER TO EXTEND THE PRE-TRIAL ORDER DEADLINE (FIRST REQUEST)
